Mr. Walter Patterson, Director Arkansas Department of Human Services Suite 326, Donaghey Building Little Rock, Arkansas  72201
Dear Mr. Patterson:
This is in response to your request for an opinion forwarded to our office by Jerry D. Cooper, Superintendent of the Jonesboro Human Development Center ("Center"), concerning the issuance of handicapped decals for State vehicles used by staff members at the Jonesboro Human Development Center to transport non-ambulatory clients.  Mr. Cooper has asked the following specific question in this regard:
   Is there any way we can get handicapped stickers for our State vehicles to allow staff to utilize handicapped parking spaces (which are usually vacant) when assisting handicapped individuals?
Pursuant to the Handicapped Persons Access to Parking Act of 1985, codified in Arkansas Code of 1987 Annotated 27-15-301 et seq., "[o]wners of motor vehicles described in 27-15-303 may apply to the [Office of Motor Vehicle Registration] for special decals to be assigned and affixed to the license plates of those vehicles if the applicant, a dependent of the applicant, or any individual who depends primarily on the applicant for more than sixty percent (60%) of his transportation is handicapped under the definition of a handicapped person as defined in subdivision (2) of 27-15-302." A.C.A. 27-15-308.
Handicapped persons are defined as persons who:
   [have] lost or [have] permanently lost, the use of a single or both lower extremities including but not limited to, conditions of weakness or spasticity associated with cerebral palsy, arthritis, paraplegia, quadraplegia, single or double lower extremity above the ankle amputation, etc., and this condition results in the inability to travel more than one hundred feet (100') without the use of a wheelchair, crutches, two (2) canes, long leg braces, or walker, as determined by a physician. . . .
A.C.A. 27-15-302(2)(A).
Of additional relevance to your inquiry is A.C.A. 27-15-310 which states in part:
   (a)  No vehicle licensed by the State of Arkansas to generate on the public highways shall display the special decal issued for a handicapped person's vehicle, or a facsimile thereof, on or near the license plate of a motor vehicle unless the owner or primary user of the vehicle meets the definition of "handicapped person" as defined in subdivision (2) of 27-15-302.
It is apparent that the Center may have difficulty qualifying for issuance of the special decals under the foregoing provisions. A.C.A. 27-15-308(c) should, however, also be considered.  A handicapped person may apply for a "special handicapped person certificate" under 27-15-308(c)(1).  27-15-308(c)(3) states:
   When the special certificate is prominently displayed inside the rear windshield or in some other prominent place on the rear of a motor vehicle described in 27-15-303 that is transporting the person to whom the special certificate was issued, the owner or operator of the motor vehicle shall be entitled to the same parking privileges as the owner or operator of a vehicle bearing a special decal provided for by subsection (a) of this section.
It should be noted that persons availing themselves of this provision must have a permanent handicap or physical disability within the meaning of the Act.  See 27-15-302; 27-15-304.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker